Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recite the limitations “based on the power system database” in line 14. It is not clear how this recitation is related to recitation of “a power system database” in line 8. The recitation of database in line 8 refers to multiple databases stored in each power distribution module. It is not clear whether the recitation of database in line 14 refers to each databases of the power distribution modules, or one database in the power distribution module. Additionally, the metes and bounds of “based on the power system database” is not clear. Is it the existence of the database that is being relied upon or  the total power required listed in the database is relied upon? Applicant may amend the 

Claims 15-20 depend on claim 14 and incorporate the ambiguity. 

Claim Objections
4.	Claims 14-20 are objected to because of the following informalities: Claim 14 recite “the microprocessor” in line 12, which should be changed with –a microprocessor—as it is recited for the first time. 

Claims 15-20 depend on claim 14 and incorporate the informalities. 

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 3, 5, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US Patent Application Publication 20180120910) in view of Quahouq (US .

For claim 1,  Farkas et al teach the following limitations: A power distribution system (Fig 2 and Fig 3) comprising: at least one power supply (12 in Fig 2); a plurality of power distribution modules (16, 18 and 20 in Fig 2/54, 56, 58 in Fig 3) separate from one another and from the at least one power supply (Fig 2 and Fig 3 both show that power supply 16, 18, 20 and 54, 56, 58 are separate and separate from 12/52) and connected to the at least one power supply  and configured to receive power therefrom (Fig 2), each power distribution module of the plurality of power distribution modules including a microcontroller ([0030], port controllers; also referred as LPM in [0031]; Fig 4) and at least one USB charging port (USB port shown in Fig 3); and a power distribution bus connected to each power distribution module of the plurality of power distribution modules (PSHARE bus shown in Fig 3; PSHARE bus is connected to each of 54, 56 and 58); wherein the plurality of power distribution modules is configured to execute a distributed system policy management protocol over the power distribution bus to control a supply of available power from the at least one power supply ([0031]-[0033] mention about power negotiations among various controllers for power sharing; the power sharing negotiation ensure power output from source 52 is within limit and priority devices are prioritized for power [0028] [0035]-[0036]) to loads connected to USB charging ports of the power distribution modules ([0027]-[0028][0030] mention about USB charging ports as loads; “flexible loads can be battery charger” mentioned in [0028]), wherein each power distribution module additionally identifying each power distribution module of the plurality of power distribution modules ([0036] – “addresses of each USB supply”; “assigned addresses used by controller to determine delays”; [0055] – “the pulses can be sequenced according to the addresses of each controller”; [0056] – “controller can correlate own address with the order in the pulse train”). 

Forkas teaches identifying the power distribution modules (Fig 3; Address lines; [0036]). For the limitation each module storing a database including “each power distribution module is configured to update the respective power system database with the identity of each power distribution module of the plurality of power distribution modules connected to the power distribution bus after a discover step”, Farkas teaches that each power module detects the power levels of others ([0056] and Fig 9). Farkas Fig 9 shows periodic detection of power requirements; thus any device connected will send its power requirement. Therefore, each module is aware of the power required by others. The bus in Farkas is protocol based ([0072]) and therefore there is a discovery step associated with the system. However, Farkas et al does not explicitly mention any database. Quahouq et al teach that the power values can be stored in database of modules (Fig 3; 350 stores dynamic tables; 350 exchanges with 341-343 various information and therefore can exchange the tables). Althoguh Quahoug does not explicitly mention storing combined power table in one device, such is known in the art (Boss; [0030][0058] database to determine the power requirements). Quahoug teaches reverse connection in Fig 3 and therefore the multiple power tables can be stored in each VR power supply.



For claim 2, Farkas teaches the power distribution bus is a single wire connecting the power distribution modules of the plurality of power distribution modules in parallel ([0029]; Fig 2 and Fig 3; the PSHARE is single wire and controllers are in parallel).  

For claim 3, Farkas et al teaches wherein each power distribution module additionally comprises a bus interface operatively connecting the microcontroller to the power distribution bus, the bus interface allowing the microcontroller to send and receive signals over the power distribution bus ([0036] mentions that each LPM includes arbitration interfaces; [0072]; [0074]; [0078] mentions various interfaces I2C, SPI message exchange among power modules).  

For claim 5, Farkas teaches wherein the bus interface comprises a voltage sensing comparator configured to receive and monitor voltage on the power distribution bus (Fig 4 shows current sensing comparator, which can also be voltage based [0055] and [0031]; Fig 5 shows the voltage comparator). 

For claim 6, Forkas teaches identifying the power distribution modules (Fig 3; Address lines; [0036]). For the limitation each module storing a database including “a total power required by each power distribution module of the plurality of power distribution modules”, Farkas teaches that each power module detects the power levels of others ([0056] and Fig 9). Therefore, each module is aware of the power required by others. However, Farkas et al does not explicitly mention any database storing the power values. Quahouq et al teach that the power values can be stored in database of modules (Fig 3; 350 stores dynamic tables; 350 exchanges with 341-343 various information and therefore can exchange the tables). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine Farkas, Quahouq and Boss to have the power table in each power module, since this provides the picture of system to the power module. When each module has that table, the can determine beforehand whether the power module will be able to have power allocated. This minimizes power spike shown in Fig 5 of Farkas. Farkas shares the information via different interfaces as explained in [0072]. Therefore, the power requirements can also be shared by the power modules.  

For claim 7, Farkas Fig 9 shows the update of power requirements when devices are connected. Quahouq et al teach that the power values can be dynamically stored in database of modules (Fig 3; 350 stores dynamic tables; 350 exchanges with 341-343 . 

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being , unpatentable over Farkas (US Patent Application Publication 20180120910) in view of Quahouq (US Patent 7869228)  in view of Boss et al (US Patent Application Publication 2015/0082059)in view of  Tailliet et al (US Patent Application Publicat5ion 2012/0079151). 

For claim 4, Farkas or other other art does not teach open collector transmitter. The open collector configuration is iknown in the art ([0035]; Tailliet). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to include an open collector transmitter since that is cheaper and easily integrated to system. Tailliet uses open collector configuration in I2C ([0035]). Farkas uses I2C for communication ([0069] and [0073]). Therefore, open collector configuration can be realizable in Farkas. 


6.	Claims 8, 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US Patent Application Publication 20180120910) in view of Slezak et al (US Patent Application Publication 2009/0001943) in view of Quahouq (US Patent 7869228) in view of Boss et al (US Patent Application Publication 2015/0082059)

For claim 8, Farkas et al teach the following limitations: A power distribution module (16 in Fig 2 and 54 in Fig 3) comprising: a housing (Fig 3 shows each power distribution module 54, 56 and 58 with various input output pins; [0030] [0034] and [0036] mentions ; a power input configured to receive power from a power supply (12 in Fig 2 is the power supply 16 has power input port to receive power from 12) external to the housing (Fig 2 and Fig 3); at least one USB charging port in the housing (Fig 3; Type C USB port is connected to the charging port; [0027]-[0028][0030] mention about USB charging ports as loads; “flexible loads can be battery charger” mentioned in [0028]); a microcontroller disposed within the housing ([0030], port controllers; also referred as LPM in [0031]; Fig 4) configured to control the distribution of power from the power input to the at least one USB charging port ([0031]-[0033] mention about power negotiations among various controllers for power sharing; the power sharing negotiation ensure power output from source 52 is within limit and priority devices are prioritized for power [0028] [0035]-[0036]); and a bus interface connectable to a power distribution bus (PSHARE bus shown in Fig 3; PSHARE bus is connected to each of 54, 56 and 58 with respective interface), the bus interface allowing the microcontroller to send and receive signals over the power distribution bus ([0036] mentions that each LPM includes arbitration interfaces; [0072]; [0074]; [0078] mentions various interfaces I2C, SPI message exchange among power modules) to and from other power distribution modules connected to the power distribution bus (Fig 3 shows that 54, 56 and 58 communicates among them via PSHARE bus; PSHARE is explained in [0029] [0032] [0033]-[0037][0039] [0052] and other places in specification; [0029] mentions that one or more device loads can act as power source;  [0053] mentions that power supply can supply/draw current in the opposite directions to reduce PSHARE voltage drop; [0054] mentions controllers supplying instead  and external to the housing (56 and 58 are external to 54; Fig 3); wherein the microcontroller is configured to control the distribution of power from the power input to the at least one USB charging port based on information ([0028] mentions that power supplies are controlled to draw power and source power to USB ports)  received from the other distribution modules over the power distribution bus ([0032]; [0036] [0037] [0056]-[0057]; Fig 9 shows how distribution of load power from input over PSHARE is controlled; Fig 5 shows how Pmax is controlled; [0072]-[0073] mentions various forms of communication).

About the limitation “power distribution module comprising a housing”, Farkas teaches the USB power supply in Fig 3, which has various output pins ([0030] [0034] and [0036] mentions about PSHARE pin, address pins and VDD/GND pins; therefore, the module is packaged with pins; package is a type of housing for the semiconductor dies) and has associated package (i.e., housing) for the IC. That is sufficient to teach the limitations of “housing of the module”. However, for further clarification, Examiner cites Slezak et al that teach boost converter circuit is packaged as an integrated circuit device ([0007]). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Farkas and Slezak so that the USB power supplies of Farkas can be implemented as a package with associated housing. The USB power supplies of Farkas can be boost converter ([0030]), which can be packaged appropriately to protect the component for outside interference. 
 ([0036] – “addresses of each USB supply”; “assigned addresses used by controller to determine delays”; [0055] – “the pulses can be sequenced according to the addresses of each controller”; [0056] – “controller can correlate own address with the order in the pulse train”). Farkas teaches identifying the power distribution modules (Fig 3; Address lines; [0036]). For the limitation each module storing a database including “each power distribution module is configured to update the respective power system database with the identity of each power distribution module of the plurality of power distribution modules connected to the power distribution bus after a discover step”, Farkas teaches that each power module detects the power levels of others ([0056] and Fig 9). Farkas Fig 9 shows periodic detection of power requirements; thus any device connected will send its power requirement. Therefore, each module is aware of the power required by others. The bus in Farkas is protocol based ([0072]) and therefore there is a discovery step associated with the system. However, Farkas et al does not explicitly mention any database. Quahouq et al teach that the power values can be stored in database of modules (Fig 3; 350 stores dynamic tables; 350 exchanges with 341-343 various information and therefore can exchange the tables). Althoguh Quahoug does not explicitly mention storing combined power table in one device, such is known in the art (Boss; [0030][0058] database to determine the power requirements). Quahoug teaches reverse connection in Fig 3 and therefore the multiple power tables can be stored in each VR power supply.



For claim 10, Farkas et al teach wherein the bus interface comprises a voltage sensing comparator configured to receive and monitor voltage on the power distribution bus  (Fig 4 shows current sensing comparator, which can also be voltage based [0055] and [0031]; Fig 5 shows the voltage comparator).

For claim 11, Farkas teaches additionally comprising memory storing a power system database identifying a power available for the at least one USB charging port.  ([0032]; maximum available power)

For claim 12, Forkas, teaches identifying the power distribution modules (Fig 3; Address lines; [0036]). For the limitation each module storing a database including “a total power required by each power distribution module of the plurality of power distribution modules”, Farkas teaches that each power module detects the power levels of others ([0056] and Fig 9). Therefore, each module is aware of the power required by others. However, Farkas et al, in view of Slezak does not explicitly mention any database storing the power values. 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine Farkas, Slezak, Quahouq and Boss to have the power table in each power module, since this provides the picture of system to the power module. When each module has that table, the can determine beforehand whether the power module will be able to have power allocated. This minimizes power spike shown in Fig 5 of Farkas. Farkas shares the information via different interfaces as explained in [0072]. Therefore, the power requirements can also be shared by the power modules.  

For claim 13, Farkas Fig 9 shows the update of power requirements when devices are connected. Quahouq et al teach that the power values can be dynamically stored in database of modules (Fig 3; 350 stores dynamic tables; 350 exchanges with 341-343 various information and therefore can exchange the tables). The dynamic table is updated according to power update (lines 45-60 of col 1). 

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US Patent Application Publication 20180120910) in view of Slezak et al (US Patent Application Publication 2009/0001943) in view of Quahouq (US Patent 7869228) in view of Boss et al (US Patent Application Publication 2015/0082059)
 in view of Tailliet et al (US Patent Application Publicat5ion 2012/0079151). 

For claim 9, Farkas, in view of Slezak in view of Quahoug and in view of Boss does not teach open collector transmitter. The open collector configuration is iknown in the art ([0035]; Tailliet). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to include an open collector transmitter since that is cheaper and easily integrated to system. Tailliet uses open collector configuration in I2C ([0035]). Farkas uses I2C for communication ([0069] and [0073]). Therefore, open collector configuration can be realizable in Farkas. 


Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive.

Applicant argued that Farkas is not configured to update a PDM’s database with the identity of other modules connected to bus after a discover step. The other cited art does not cure the deficiency. 

Examiner disagrees. Applicant does not mention why Quahouq’s teachings cannot be incorporated into Farkas to implement the database. Farkas does not explicitly mention about database, but the PDMs in Farkas knows the existence of other modules [0036] – “addresses of each USB supply”; “assigned addresses used by controller to determine delays”; [0055] – “the pulses can be sequenced according to the addresses of each controller”; [0056] – “controller can correlate own address with the order in the pulse train”) and can communicate with other modules (protocol based [0072] and communication enabled 

Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186